Name: Commission Regulation (EEC) No 2133/91 of 18 July 1991 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/18 Official Journal of the European Communities 20 . 7. 91 . COMMISSION REGULATION (EEC) No 2133/91 of 18 July 1991 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), as last modified by Regulation (EEC) No 523/91 (2), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 11 50/90 (3), as modified by Regulation (EEC) No 2975/90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas applications for licences have been made for a total quantity not greater than that available ; whereas, therefore, all applications submitted should be accepted, HAS ADOPTED THIS REGULATION : Article 1 Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 July 1991 and notified to the Commission shall be accepted. Article 2 This Regulation shall enter into force on 20 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85 . O OJ No L 58 , 5 . 3 . 1991 , p. 1 . 0 OJ No L 114, 5. 5. 1990, p. 21 . (4) OJ No L 283 , 16. 10 . 1990, p . 16.